[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff did not prove to this court's satisfaction, the fair market value of the subject properties. The defendant agrees that the court, may adopt the valuation set by the defendant's appraiser of $225,000.00, which this Court finds reasonable. The parties agree that the debt on August 29, 1991 was $222,682.49 plus an attorney fee of $1,650.00, costs of $1,327.40 and interest to date of vesting at $320.30 totalling $225,980.19.
This Court finds the deficiency to be $980.19 on which interest may run. This Court further finds Plaintiff to be entitled to only the following:
Real Estate Taxes                             10,944.20 Sewer Assessment — 903 Main Street, paid         736.49 Sewer Assessment — 955 Main Street, paid         736.49 Appraisal Fee for Deficiency                     500.00 CT Page 2714 Attorney's Fee for Deficiency                  2,000.00
14,917.18
Judgment therefore shall enter for the Plaintiff in the amount of $15,897.37.
BY THE COURT, HONORABLE PHILIP DUNN SUPERIOR COURT JUDGE